Title: To Thomas Jefferson from Eliza Peacock, 9 March 1805
From: Peacock, Eliza
To: Jefferson, Thomas


                  
                     Sir 
                     
                     March 9 1805
                  
                  Since I had the honour to address your Excellency before, I have received the inclosed Letter from Walter Jones Esqr., which I take the Liberty of offering to your perusal.
                  your Obedient and very humble Servant
                  
                     Eliza Peacock 
                     
                  
               